COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 SAMUEL AND SHAWN CALVILLO,                     §
 ARIELLE NOEL CALVILLO, SAMUEL                                No. 08-13-00353-CV
 ELLIOTT CALVILLO, ELLIOTT                      §
 ARCELIS CALVILLO AND MATTHEW                                    Appeal from the
 LARS CALVILLO,                                 §
                                                       County Court at Law Number Three
                  Appellants,                   §
                                                            of El Paso County, Texas
 v.                                             §
                                                             (TC# 2012-DCV01834)
 CARRINGTON MORTGAGE                            §
 SERVICES AND WELLS FARGO
 BANK, N.A., AS TRUSTEE FOR                     §
 CARRINGTON MORTGAGE LOAN
 TRUST, SERIES 2006-NC5 ASSET-                  §
 BACKED PASS-THROUGH
 CERTIFICATES,

                  Appellees.
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.   We therefore affirm the judgment of the court below.         We further order that

Appellees recover from Appellants all costs, both in this Court and the court below. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF NOVEMBER, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.